Citation Nr: 1812279	
Decision Date: 02/28/18    Archive Date: 03/08/18

DOCKET NO.  14-19 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an evaluation higher than 10 percent disabling for the residuals of a fracture of the distal tibia involving the left ankle.  


REPRESENTATION

Appellant represented by:	J. Nathaniel Guin, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Y. Taylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1981 to May 1982.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified before the undersigned Veterans Law Judge during a June 2017 videoconference hearing; a transcript is of record. 

Records in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


REMAND

Review of the record reveals that a remand is necessary because a new VA examination is necessary.  

The Veteran's most recent and pertinent VA examination for his left ankle disability was in June 2011.  The assignment of an evaluation of 10 percent was based on the results of this examination.  However, the evidence of record indicates that the condition of the Veteran's left ankle disability might have been declining since then.  

More specifically, the VA medical records indicate that the Veteran reported to the medical center for the left ankle pain, saying that the whole left leg was feeling numb and could not walk on it for the past 4 hours in April 2012.  A July 2012 VA medical note indicates that the left ankle got weak and the Veteran fell down, resulting in the right wrist sprain.  The Veteran did mention this fall incident during his June 2017 hearing.  An October 2012 VA treatment record indicates that the Veteran reported that his ankle pain was getting worse.  Further, a January 2013 VA podiatrist note shows that a surgery to remove enlarged bone to alleviate some of the ankle pain was suggested to the Veteran, although he was also warned that this procedure would not address pain due to arthritis in joints and subtalar joint.  

The evidence suggests that the Veteran's disorder may have worsened.  Also, the substantial time period has passed since the last VA examination.  Therefore, the Board finds that a new VA examination would be of considerable assistance in determining his claim.  See Green v. Derwinski, 1 Vet. App. 121 (1991) (VA has a duty to conduct a thorough and contemporaneous examination of the Veteran in an increased rating claim); Schafrath v. Derwinski, 1 Vet. App. 589 (1991); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a Veteran is entitled to a new examination after a two-year period between the last VA examination and the Veteran's contention that the pertinent disability had increased in severity).

Moreover, the evidence of record indicates that the Veteran is receiving Social Security benefits, but documents from the Social Security Administration are not of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding relevant treatment records from VA and any private treatment providers identified by the Veteran.  Obtain all relevant Social Security Administration disability records and decisions, and associate them with the claims file.  The AOJ should contact the Social Security Administration for the purpose of obtaining a copy of all decisions and all medical records relied upon in conjunction with the appellant's claim for Social Security Administration disability benefits.  The Veteran's assistance in identifying and obtaining the records should be requested as needed.  All attempts to obtain records should be documented in the claims folder.

2. Schedule the Veteran for a VA examination to address the current severity of his left ankle disability.  Provide the examiner with access to the Veteran's electronic VBMS and Virtual VA claims files.  The examiner must review the claims files and indicate in the report that they were reviewed.  All indicated tests must be performed.    

The examiner should also identify the nature, frequency, and severity of all current manifestations of the Veteran's current service-connected left ankle disability.  Any findings of instability or weakness should be set out.  The examiner must specify in the report that the Virtual VA and VBMS records have been reviewed.

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  All findings should be set out in detail.  The examiner is requested to review all pertinent records associated with the claims file.

It should be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptoms.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

3. Then, the AOJ should readjudicate the claim on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case, allow the appropriate time for a response, and then return the case to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

